Exhibit 10.20


MURPHY USA INC.
2019 ANNUAL INCENTIVE PLAN, effective as of
January 1, 2019
Section 1.Purpose of the Plan. The purpose of the 2019 Annual Incentive
Compensation Plan for Murphy USA Inc. is to provide incentive compensation to
those officers, executives, and Key Employees who, in the opinion of the
Company, contribute significantly to the growth and success of the Company; to
attract and retain individuals of outstanding ability; and to align the
interests of those who hold positions of major responsibility in the Company
with the interests of Company shareholders.
Section 2.    Definitions. Unless the context otherwise indicates, the following
definitions shall be applicable:
“Award” shall mean a right granted to a Participant pursuant to ‎Section 5 of
the Plan to receive a cash payment from the Company (or a Subsidiary) based upon
the extent to which the Participant’s Performance Goal(s) are achieved during
the relevant Performance Period, subject to the Committee’s discretion pursuant
to ‎Section 5(d) of the Plan.
“Base Salary” shall mean, with respect to a Participant, the base salary
actually paid to the Participant during the Plan Year as shown in the
payroll/personnel records of the Company.
“Board” shall mean the Board of Directors of Murphy USA Inc.
“Cause” shall mean a (i) Participant’s willful failure or refusal to
satisfactorily perform Participant’s duties or obligations in connection with
Participant’s employment, (ii) Participant’s having engaged in willful
misconduct, gross negligence or a breach of fiduciary duty, or Participant’s
material breach of Participant’s employment agreement, if any, or any Company
policy, (iii) Participant’s conviction of, or a plea of nolo contendere to, (x)
a felony or (y) any other criminal offense involving moral turpitude, fraud or
dishonesty, (iv) Participant’s unlawful use or possession of illegal drugs on
the Company’s premises or while performing his duties and responsibilities
hereunder or (v) Participant’s commission of an act of fraud, embezzlement or
misappropriation, in each case, against the Company or any of its affiliates.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time; references to particular sections of the Code include references to
regulations and rulings thereunder and to successor provisions.
“Committee” shall mean the Executive Compensation Committee of the Board or any
other committee of the Board designated by resolution of the Board to administer
the Plan.


    

--------------------------------------------------------------------------------




“Company” shall mean Murphy USA Inc. (a Delaware corporation), its successors
and assigns, and each of its Subsidiaries designated by the Committee for
participating in this Plan.
“Disability” shall mean a physical or mental impairment sufficient to make a
Participant eligible for benefits under the Company’s Long-Term Disability Plan.
“Employee” shall mean any regular employee of the Company.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions, statements and pronouncements of the Financial Accounting Standards
Board, United States (or predecessors or successors thereto or agencies with
similar functions), or in such other statements by such other entity as may be
in general use by significant segments of the accounting profession, which are
applicable to the circumstances as of the date of determination and in any event
applied in a manner consistent with the application thereof used in the
preparation of the Company’s financial statements.
“Key Employee” shall mean an Employee with a title of director or above.
“Maximum Performance Level” shall mean the level of performance achievement of
the Performance Goals which results in the payment of up to 200 percent (200%)
of the Target Award Opportunity for a Participant, as determined by the
Committee in its sole discretion.
“Participant” shall mean any officer, executive, or Key Employee of the Company
selected by the Committee to receive an Award under the Plan.
“Performance Goal” shall mean a performance objective established by the
Committee for a particular Participant for a Performance Period pursuant to
‎Section 5 of the Plan for the purpose of determining the extent to which an
Award has been earned for such Performance Period. Each Performance Goal may
consist of (a) “Performance Criteria,” as defined in ‎Section 5(b) of the Plan,
which are one or more measures related to individual, business unit, or Company
performance, and (b) a “Performance Target,” which is the level at which the
relevant Performance Criteria must be achieved for purposes of determining
whether a cash payment is to be made under an Award, which may be stated as a
threshold level below which no payment will be made, a maximum level at or above
which full payment will be made, and intermediate targets which will result in
payment between such threshold and maximum level.
“Performance Period” shall mean a Plan Year or, for a Participant who becomes a
Participant after the first day of the Plan Year because he or she was promoted,
newly hired or otherwise selected by the Committee to receive an Award under the
Plan after the first day of the Plan Year, such portion of the Plan Year as
determined by the Committee.
“Plan” shall mean the 2019 Murphy USA Inc. Annual Incentive Compensation Plan,
as may be amended from time to time.


2
    

--------------------------------------------------------------------------------




“Plan Year” shall mean the fiscal year of the Company.
“Retirement” shall mean retirement under the applicable Company benefit plan or
as may be approved by the Committee.
“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company, as determined by the Committee.
“Target Award Opportunity” shall mean the percent of Base Salary to be awarded
to each Participant in the Plan upon achievement of 100 percent (100%) of the
Performance Goals at 100 percent (100%) performance attainment established
within the Performance Criteria of the Plan.
“Threshold Performance Level” shall mean the level of achievement of the
Performance Goals within the Performance Criteria below which no awards may be
paid to a Participant.
Section 3.    Plan Administration.
(a)    The Committee. The Plan will be administered by the Committee. In
accordance with and subject to the provisions of the Plan, the Committee will
have full authority and discretion with respect to Awards made under the Plan,
including without limitation the following: (a) selecting the officers,
executives, or other Key Employees to be Participants; (b) establishing the
terms of each Award; (c) determining the time or times when Awards will be
granted; and (d) establishing the restrictions and other conditions to which the
payment of Awards may be subject. The Committee will have no authority under the
Plan to amend or modify, in any manner, the terms of any outstanding Award;
provided, however, that the Committee shall have the authority to reduce or
eliminate the compensation or other economic benefit otherwise due pursuant to
an Award. Each determination, interpretation, or other action made or taken by
the Committee pursuant to the provisions of the Plan will be conclusive and
binding for all purposes and on all persons, and no member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Award granted under the Plan.
(b)    Adjustments. In the event of (a) any merger, reorganization,
consolidation, recapitalization, liquidation, reclassification, stock dividend,
stock split, special or extraordinary cash dividend, combination of shares,
rights, offering, extraordinary dividend (including a spin-off), or other
similar change affecting the Company’s shares; (b) any purchase, acquisition,
sale, or disposition of a significant amount of assets other than in the
ordinary course of business, or of a significant business; (c) any change
resulting from the accounting effects of discontinued operations, extraordinary
income or loss, changes in accounting as determined under GAAP, or restatement
of earnings; or (d) any charge or credit resulting from an item which is
classified as “non-recurring,” “restructuring,” or similar unusual item on the
Company’s audited annual Statement of Income which, in the case of (a) – (d),
results in a change in the components of the


3
    

--------------------------------------------------------------------------------




calculations of any of the Performance Criteria, as established by the
Committee, in each case with respect to the Company or any other entity whose
performance is relevant to the achievement of any Performance Goal included in
an Award, the Committee (or, if the Company is not the surviving corporation in
any such transaction, a committee of the Board of Directors of the surviving
corporation) shall, without the consent of any affected Participant, amend or
modify the terms of any outstanding Award that includes any Performance Goal
based in whole or in part on the financial performance of the Company (or any
Subsidiary or division thereof) or such other entity so as equitably to reflect
such event or events, such that the criteria for evaluating such financial
performance of the Company or such other entity (and the achievement of the
corresponding Performance Goal) will be substantially the same (as determined by
the Committee or the committee of the Board of Directors of the surviving
corporation) following such event as prior to such event.
Section 4.    Participation. The Participants for any Performance Period shall
be those officers, executives, and Key Employees who are granted Awards by the
Committee under the Plan for such Performance Period.
Section 5.    Grant of Awards.
(a)    Nature of Awards. An Award granted under the Plan shall provide for a
cash payment to be made solely on account of the attainment of one or more
Performance Goals included in such Award, subject to the Committee’s authority
pursuant to ‎Section 3 and ‎Section 6 of the Plan.
(b)    Performance Criteria. The “Performance Criteria” for Awards made under
the Plan shall be determined in the sole discretion of the Committee and may
include, without limitation, the following measurements, or changes in such
measurements between different Plan Years (or combination thereof) as applied to
the Company or a Subsidiary, and in either case either on an absolute basis or
relative basis (as compared to an external benchmark or performance of a
designated peer group of companies).
(i)    Earnings (either in aggregate or on a per-share basis);
(ii)    Net income;
(iii)    Operating income;
(iv)    Operating profit;
(v)    Cash flow;
(vi)    Stockholder returns including return on assets, investment, invested
capital, and equity, (including income applicable to common stockholders or
other class of stockholders);


4
    

--------------------------------------------------------------------------------




(vii)    Return measures (including return on assets, equity, or invested
capital);
(viii)    Earnings before or after either, or any combination of, interest,
taxes, depreciation, or amortization (“EBITDA”);
(ix)    Adjusted EBITDA as reflected in the Company’s financial statements;
(x)    Gross revenues;
(xi)    Share price (including growth measures and total stockholder return or
attainment by the shares of a specified value for a specified period of time);
(xii)    Reduction in expense levels in each case, where applicable, determined
either on a Company-wide basis or in respect of any one or more Subsidiaries or
business units thereof;
(xiii)    Economic value;
(xiv)    Market share;
(xv)    Annual net income to common stock;
(xvi)    Earnings per share;
(xvii)    Annual cash flow provided by operations;
(xviii)    Changes in annual revenue
(xix)    Strategic business criteria, consisting of one or more objectives based
on meeting specified revenue, market penetration, geographic business expansion
goals, objectively identified project milestones, production volume levels, cost
targets, and goals relating to acquisitions or divestitures;
(xx)    Operational performance measures tied to, environmental compliance and
safety and accident rates;
(xxi)    Operational measures tied to marketing and retail operations including
sales volume increases, sales volume increases per existing retail store, retail
margins, special product volumes, and increases in specific product volumes;
(xxii)    Operating and maintenance cost management; and


5
    

--------------------------------------------------------------------------------




(xxiii)    Individual and/or departmental performance, including the impact of
individual and/or departmental performance on the Company.
The Committee, on the grant date of an Award, may designate whether a particular
performance measure is to be measured on a pre-tax basis or post-tax basis.
Further, the Committee may select any one or more of the Performance Criteria
applicable to a Participant and Performance Criteria may differ for Awards for
one Participant to the next.
(c)    Establishment of Performance Goals. The Committee shall determine in
writing for each Participant:
(i)    the Performance Goal(s) for the Participant, which may include one or
more of the Performance Criteria set forth in ‎Section 5(b) of the Plan, and the
Performance Target for each Performance Criteria;
(ii)    if more than one Performance Goal is specified for a Participant, the
relative weight assigned to each Performance Goal; and
(iii)    the cash award expressed as a percentage of the base salary for the
Participant for the Performance Period, provided that the Committee shall also
place a maximum dollar amount on such Awards which may not exceed $5,000,000 for
each Participant.
(d)    Individual Award Targets. (i) Each Participant shall have a Target Award
Opportunity expressed as a percentage of the Participant’s Base Salary. In
addition, the Plan shall stipulate for each Participant a Target Award
Opportunity as well as, if applicable, a Threshold Performance Level and Maximum
Performance Level associated with each Performance Goal established for the Plan
Year.
(ii) Individual Target Award Opportunities, Threshold Performance Levels, and
Maximum Performance Levels may vary by Participant and may reflect the
Participant’s position, level of responsibility, areas of accountability, and
other considerations. No Award earned by a Participant under the Plan may exceed
two hundred percent (200%) of the Target Award Opportunity or $5,000,000,
whichever amount is less.
Section 6.    Payment of Awards. As soon as practicable after the Committee has
received the appropriate financial and other data after the end of a Plan Year,
the Committee will for each Participant certify in writing the extent to which
the applicable Performance Goals for such Participant have been met and the
corresponding amount of the Award earned by such Participant. Payment of each
Award in a cash lump sum, less applicable withholding taxes pursuant to ‎Section
7 of the Plan, shall be made in the calendar year immediately following the
applicable Plan Year as soon as practicable after the Committee’s certification
of the Performance Goals (such payment date, the “Payment Date”).
Notwithstanding anything in the Plan to the contrary, no payment made to any
Participant in respect of any Performance Period shall exceed $5,000,000.


6
    

--------------------------------------------------------------------------------




Section 7.    Effect of Termination of Employment.
(a)    Termination Due to Death, Disability, or Retirement. In the event a
Participant’s employment with the Company and all Subsidiaries is terminated by
reason of death, Disability, or Retirement during a Performance Period, the
Participant (or the Participant’s estate) (subject to the Committee’s discretion
as allowed by ‎Section 3(a) of the Plan) shall be paid (pursuant to ‎Section 6
of the Plan after the completion of the Plan Year) a percentage of the amount
earned according to the terms of the Award equal to the portion of the
Performance Period through the Participant’s death, Disability, or Retirement,
as the case may be, as determined by the Committee.
(b)    Termination for Reasons Other than Death, Disability, or Retirement. In
the event a Participant’s employment is terminated with the Company and all
Subsidiaries prior to the end of the Performance Period for any reason other
than death, Disability, or Retirement, including termination by the Company with
or without Cause or the Participant’s resignation for any reason, or a
Participant is in the employ of a Subsidiary and the Subsidiary ceases to be a
Subsidiary of the Company (unless the Participant continues in the employ of the
Company or another Subsidiary), the Participant’s Award for such Performance
Period shall be immediately forfeited and the Participant shall have no right to
any payment thereafter; provided, however, that under such circumstances, except
in the event of the termination of the Participant’s employment by the Company
for Cause, the Committee may, in its sole discretion, pay the Participant an
amount not to exceed a percentage of the amount earned according to the terms of
the Award equal to the portion of the Performance Period through the
Participant’s termination.
(c)    Termination for Cause. In the event a Participant’s employment is
terminated by the Company for Cause prior to the Payment Date for an Award, the
Participant shall immediately forfeit and shall have no right to any payment
thereafter with respect to such Award.


7
    

--------------------------------------------------------------------------------




Section 8.    Payment of Withholding Taxes. The Company shall withhold and
deduct from the payment made pursuant to an Award or from future wages of the
Participant (or from other amounts that may be due and owing to the Participant
from the Company or a Subsidiary), or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any and all federal,
state, and local withholding and employment-related tax requirements
attributable to any payment made pursuant to an Award.
Section 9.    Plan Amendment, Modification, and Termination. The Board may
suspend or terminate the Plan or any portion thereof at any time, and may amend
the Plan from time to time in such respects as the Board may deem advisable in
order that Awards under the Plan will conform to any change in applicable laws
or regulations or in any other respect the Board may deem to be in the best
interests of the Company. Any termination, suspension, or amendment of the Plan
may adversely affect any outstanding Award without the consent of the affected
Participant.
Section 10.    Non-Funded, Unsecured Obligation. A Participant’s only interest
under the Plan shall be the right to receive a cash payment under an Award
pursuant to the terms of the Award and the Plan (subject to the authority of the
Committee pursuant to ‎Section 3, ‎Section 8 and ‎Section 9 of the Plan). No
portion of the amount payable to Participants under the Plan shall be held by
the Company or any Subsidiary in trust or escrow or any other form of asset
segregation. To the extent that a Participant acquires a right to receive such a
cash payment under the Plan, such right shall be no greater than the right of
any unsecured, general creditor of the Company.
Section 11.    Term and Duration of the Plan. The Plan became effective upon its
adoption by the Board on February 7, 2019, and will remain in effect until such
time as the Plan is terminated by the Board. Any payments pursuant to Awards
outstanding upon termination of the Plan may continue to be made in accordance
with the terms of the Awards, subject to the authority of the Committee pursuant
to ‎Section 3 and ‎Section 9 of the Plan.


8
    

--------------------------------------------------------------------------------




Section 12.    Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award shall
be interpreted in a manner that satisfies the requirements of Section 409A of
the Code, and the Plan shall be operated accordingly. If any provision of the
Plan or any term or condition of any Award would otherwise frustrate or conflict
with this intent, the provision, term or condition shall be interpreted and
deemed amended so as to avoid this conflict. Notwithstanding anything in the
Plan to the contrary, if the Board considers a Participant to be a “specified
employee” under Section 409A of the Code at the time of such Participant’s
“separation from service” (as defined in Section 409A of the Code), and any
amount hereunder is “deferred compensation” subject to Section 409A of the Code,
any distribution of such amount that otherwise would be made to such Participant
with respect to an Award as a result of such “separation from service” shall not
be made until the date that is six months after such “separation from service,”
except to the extent that earlier distribution would not result in such
Participant’s incurring interest or additional tax under Section 409A of the
Code. If an Award includes a “series of installment payments” (within the
meaning of Section 1.409A-2(b)(2)(iii) of the Treasury Regulations), the
Participant’s right to such series of installment payments shall be treated as a
right to a series of separate payments and not as a right to a single payment.
Notwithstanding the foregoing, the tax treatment of the benefits provided under
the Plan or any Award is not warranted or guaranteed, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by any Participant on account of
non-compliance with Section 409A of the Code.
Section 13.    Miscellaneous.
(a)    Employment. Nothing in the Plan will interfere with or limit in any way
the right of the Company or any Subsidiary to terminate the employment or
otherwise modify the terms and conditions of the employment of any Employee or
Participant at any time, nor confer upon any Employee or Participant any right
to continue in the employ of the Company or any Subsidiary.
(b)    Restrictions or Transfer. Except pursuant to testamentary will or the
laws of descent and as otherwise expressly permitted by the Plan, no right or
interest of any Participant in an Award will be assignable or transferable, or
subjected to any lien, during the lifetime of the Participant, either
voluntarily or involuntarily, directly or indirectly, by operation of law or
otherwise.
(c)    Governing Law. The validity, construction, interpretation,
administration, and effect of the Plan and any rules, regulations, and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the internal, substantive laws of the State of Delaware, without regard to
the conflict of law rules of the State of Delaware or any other jurisdiction.
(d)    Successors. The Plan will be binding upon and inure to the benefit of the
successors of the Company and the Participants.


9
    

--------------------------------------------------------------------------------




Section 14.    Clawback. A Participant whose negligent, intentional, or gross
misconduct contributes to the Company’s having to restate all or a portion of
its financial statements shall immediately forfeit any portion of an Award
earned in the period covered by such financial statements that would not have
otherwise been earned under such restated financial statements, as determined in
each case, by the Committee in good faith.






10
    